—Determination of State respondents, dated June 25, 1998, which, to the extent challenged, after a fair hearing, affirmed the determination of the New York City Human Resources Administration discontinuing petitioner’s public assistance benefits pursuant to the Notice of Intent dated April 10, 1997, due to petitioner’s failure to comply with the requirements of New York City’s Work Experience Program (WEP), unanimously confirmed, the petition *184denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Beverly Cohen, J.], entered August 26, 1999) dismissed, without costs.
Petitioner’s claim that the defective Notice of Intent dated April 10, 1997, listing the incorrect date on which she allegedly failed to report for work, precluded the conduct of the reopened fair hearing is without merit. Petitioner received ample notice of the correct work dates before commencement of the reopened fair hearing. The decision issued following the fair hearing, finding that petitioner had willfully failed to appear for her WEP work assignment, was supported by substantial evidence. No basis exists to disturb the Administrative Law Judge’s rejection of petitioner’s unsupported testimony that she was prevented from ascertaining her work assignment at the Office of the Department of Sanitation when a doctor there, who petitioner was unable to identify, examined her and instructed her to leave to obtain medical treatment for high blood pressure. Concur — Williams, J. P., Lerner, Rubin, Saxe and Buckley, JJ.